Title: From Alexander Hamilton to Timothy Pickering, [23 March 1798]
From: Hamilton, Alexander
To: Pickering, Timothy



[New York, March 23, 1798]
My Dear Sir

I understand that the Senate have called upon the President for papers. Nothing certainly can be more proper; and such is the universal opinion here. And it appears to me essential that so much, as possibly can, be communicated. Confidence will otherwise be wanting—and criticism will ensue which it will be difficult to repel. The observation is that Congress are called upon to discharge the most important of all their functions & that it is too much to expect that they will rely on the influence of the Executive from materials which may be put before them. The recent examples of the British King are cited. Pray let all that is possible be done.
Yrs. truly

A HamiltonMarch 23. 1798
T Pickering Es

